Citation Nr: 0023900	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenia, undifferentiated type, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1952 to July 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has a remote history of treatment for a 
psychiatric disorder; current symptomatology does not result 
in occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected schizophrenia, undifferentiated type, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.129, 4.130 Diagnostic Code 9204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish a well-grounded claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
In this regard, the appellant asserts that the VA examination 
conducted in January 1999 was inadequate.  The Board 
disagrees.  The examination report contains the appellant's 
history and complaints, and provides specific findings.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Service connection is currently in effect for 
undifferentiated type schizophrenia, and a 50 percent 
evaluation has been assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9204.  A 50 percent 
evaluation for this disorder has been in effect since 1956, 
and is therefore protected from reduction.  38 C.F.R. 
§ 3.951(b) (1999).  This rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9204.  A 70 percent rating 
shall be assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affection the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
shall be assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

Nine days subsequent to service discharge, the appellant was 
hospitalized for a psychotic reaction without clearly defined 
structural change.  On admission he was slightly confused and 
had a low-grade psychomotor retardation.  It was noted that 
he was responding to auditory and visual hallucinations.  The 
appellant was again hospitalized in 1955 for auditory 
hallucinations.  The final diagnosis was psychotic reaction 
without clearly defined structural change.  VA examinations 
dated in 1956 and 1957, found schizophrenic reaction, type 
undetermined.  A VA examination dated in 1985 reported 
schizophrenia, undifferentiated type, in remission.  

At the time of the January 1999 VA psychiatric evaluation, 
the appellant denied any significant psychiatric symptoms 
other than the fact that he could not "stand racket every 
now and then."  However, he indicated that, "[i]t's not bad 
like it used to be."  He admitted a history of auditory 
hallucinations 20 years ago.  He was able to sleep when he 
was not it pain and that his appetite was "good."  The 
appellant was employed as recently as four years prior to the 
examination, and lived with his wife and daughter.

The examining physician indicated that the appellant was 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity.  His speech was spontaneous and 
fluent, with no flight of ideas or looseness of associations.  
The appellant's affect was appropriate and he denied any 
hallucinations.  He denied homicidal or suicidal thoughts and 
expressed no identifiable delusions.  The appellant was 
precisely oriented to person, place, situation and time.  
Remote, recent, and immediate recall were described as 
"good."  The examining physician concluded that while the 
appellant gave a remote history of treatment for a 
psychiatric disorder, at present he did not satisfy 
psychiatric diagnostic criteria.

After reviewing the evidence of record, it is the conclusion 
of the Board that an increased rating is not warranted.  
Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that a greater than 50 percent 
rating for schizophrenia is not warranted.  Specifically, the 
appellant does not display suicidal ideation; obsessional 
rituals which interfere with routine activities; or 
intermittently illogical, obscure or irrelevant speech.  
Further, he does not experience near-continuous panic or 
depression affecting his ability to function.  Moreover, 
evidence of record does not show that the appellant has 
impaired impulse control; spatial disorientation or neglect 
of personal appearance and hygiene.  On the contrary, the 
appellant was spatially oriented and appropriately groomed 
and dressed at the time of his January 1999 VA examination.  
Therefore, the Board is unable to grant a higher evaluation 
under Diagnostic Code 9204.

The Board has considered the appellant's statements that his 
service-connected schizophrenia is worse than currently 
evaluated.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

An increased rating in excess of 50 percent for service-
connected schizophrenia, undifferentiated type, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

